Citation Nr: 0123834	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim of service connection for PTSD.  This matter 
was previously before the Board in August 1996 and March 1999 
when it was remanded to the RO for additional development.  
The case is again before the Board for appellate review.  


FINDING OF FACT

The veteran likely has PTSD attributable to his experiences 
during military service in the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from PTSD that 
began during, or as a result of, his military service.  
Specifically, he contends that his currently diagnosed PTSD 
resulted from certain traumatic experiences in Vietnam, which 
resulted from participating in operations alongside Navy Seal 
teams in numerous helicopter incursions into Vietnam from his 
base on offshore United States Navy vessels.  He claims that 
these helicopter incursions were subject to enemy ground 
fire.  The veteran further maintains that his mission 
associated with these helicopter airlifts involved 
infiltrating over 100 Vietnamese coastal villages over a ten-
month period starting in 1968 for the purpose of 
interrogating village residents.  The veteran reported that 
his interrogation reports were used to target unfriendly 
villagers.  On one occasion, the veteran explained that 
villagers were shot and killed during his interrogation of 
them.  On another, he claimed to have shot three armed men at 
very close range.  The veteran further stated that, when he 
was no longer able to honestly report his interrogation 
findings because of his own fear that innocent villagers 
would be killed, he was transferred away from Vietnam and 
finished his military service at the National Security 
Agency.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The veteran's service personnel records reveal that he served 
as a Communications Technician ("R" Branch) in the United 
States Navy, and that he served in Vietnam aboard at least 
two vessels, the USS Ranger and USS Oriskany.  His service 
personnel records also show that the veteran completed a 
course in counterinsurgency training in June 1968, and that 
toward the end of his career he was assigned to the National 
Security Agency.  

The veteran's service medical records (SMRs) are devoid of 
any indication that he complained of, was diagnosed with, or 
treated for, PTSD or other psychiatric disability during 
service.  However, his records show that he was cleared for 
special duty as an aircrew member in October 1968, during his 
service in Vietnam.

The post-service medical records contain several private and 
VA psychiatric evaluations that include diagnoses of PTSD, 
which diagnoses generally conform to requirements of 38 
C.F.R. §§ 3.304(f), 4.125(a).  These evaluators generally 
agree that the veteran's PTSD is a result of the difficulties 
that he experienced with post-service employment in 
combination with traumatic incidents from his service in 
Vietnam.  

After review of the evidence summarized above, and the 
applicable laws and regulations, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, 
service connection for PTSD is warranted.  The Board observes 
that since 1993, the veteran has been consistently diagnosed 
with PTSD in accordance with the requirements 38 C.F.R. 
§ 4.125(a).  Moreover, several VA and private medical records 
indicate that his PTSD is related, at least in part, to 
traumatic events experienced during service.  Although the 
research undertaken by the RO to verify the veteran's claimed 
stressors has generally been inconclusive, the Board finds 
that there is sufficient evidence to corroborate his stressor 
statements.  The veteran's service records show that he 
completed a course in counterinsurgency training, and that he 
was certified by physical examination for special duty to be 
an aircrew member, presumably, to participate in operations 
involving his presence on helicopters.  Moreover, the 
veteran's service personnel records show that he was assigned 
to the National Security Agency (NSA) as an analyst near the 
end of his military service .  This evidence, which indicates 
that the veteran was trained in counterinsurgency, certified 
to be a member of an aircrew, and worked in the intelligence 
community, is consistent with his claimed stressor 
statements.

Thus, although the military records do not confirm that the 
events claimed by the veteran actually happened, or 
specifically identify him as participating in the activities 
he described, the evidence of record relative to his service 
in Vietnam does tend to support a finding that he engaged in 
the very kind of operations he claims to have participated 
in.  Under the circumstances of this case, the Board finds 
that, when this independent evidence is viewed in a light 
most favorable to the claimant, the evidence of record is 
sufficient to corroborate the veteran's claimed in-service 
stressors.  Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(insistence that there be corroboration of every detail 
including the appellant's personal participation defines 
corroboration too narrowly).  

Therefore, as there is an approximate balance of positive and 
negative evidence, the Board concludes the veteran should be 
afforded the benefit of the doubt and awarded service 
connection for PTSD.  See 38 U.S.C.A. § 5107 (West Supp. 
2001).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  By the statement of the case (SOC) 
and supplemental SOCs furnished to the veteran, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Additionally, VA has 
assisted the veteran by obtaining records, conducting an 
examination, and scheduling a hearing.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran, 
especially since the benefit sought has been granted.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

